Franklin County, No. 94API05-628. Appellant has filed an untimely appeal of the court of appeals’ decision affirming the judgment of the Ohio Court of Claims. This appeal involves a civil matter and not an appeal of a felony ease to which the provisions for delayed appeal in S.Ct.Prac.R. II(2)(A)(4) apply. Therefore,
IT IS ORDERED by the court, sua sponte, effective March 12, 1996, that the motion for delayed appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.